37 A.3d 1138 (2012)
209 N.J. 424
In the Matter of Jeffrey R. GROW, an Attorney at Law (Attorney No. XXXXXXXXX).
D-49 September Term 2011, 069682
Supreme Court of New Jersey.
March 12, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-199, concluding that a letter of admonition should be issued to JEFFREY R. GROW of ROCKAWAY, who was admitted to the bar of this State in 1975, for violation of RPC 1.5(b) (failure to set forth in writing the rate or basis of the legal fee) and RPC 3.4(g)(threatening to present criminal charges to obtain an improper advantage in a civil matter), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.